Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 9, 2022 was received. Claim 1 was amended. Claims 4-7 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 8, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and original claim only provide support of the composition comprising/containing an alcohol, an aqueous solution of a platinum chloride compound and an aqueous solution of a basic compound, but it does not provide support for the limitation of consisting which excludes any ingredient not specified in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Fry (US5925415) in view of Sasamura (US20190309423) and Shibata (US20200157686) on claims 1-3 are withdrawn, as the claims are amended. Fry in view of Sasamura and Shibata does not explicitly teach the “composition consisting of…”. 

The claim rejections under 35 U.S.C. 103 as being unpatentable over Fry (US5925415) in view of Sasamura (US20190309423), Shibata (US20200157686) as applied to claims 1-3, and further in view of Shin (US20150056379) on claims 8-11 are withdrawn, because the claims have been amended. Fry in view of Sasamura, Shibata and Shin does not explicitly teach the “composition consisting of…”.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US20150056379) in view of Morimoto (20170260400), Sasamura (US20190309423) and Shibata (US20200157686).
Regarding claim 1, Shin teaches a gold electroless plating composition consisting of a gold chloride compound, such as chloroauric acid (gold ion source) (paragraphs 0011 and 0014), alcohol-water mixture (pargraph 0012) and base compound (paragraph 0015) (also see paragraph 0032). It is well settled that selection of any order of mixing ingredients is prima facie obvious (2144.04 IV C). Thus, it would be obvious to one of ordinary skill in the art to add aqueous solution of platinum salt and an aqueous solution of basic compound in an alcohol solvent in light of the teaching of Shin’s (adding the basic compound and ion salt into the mixture of water and alcohol), as the same composition comprising alcohol, water, the platinum salt and the basic compound is formed from both mixing sequences. Shin teaches the basic compound is potassium carbonate, sodium hydroxide and potassium hydroxide (pargraph 0015).
Shin does not explicitly teach platinum chloride, chloroplatinic acid, is included in the solution. However, Morimoto teaches a method of electroless plating (abstract), and discloses platinum salt (platinum chloride, chloroplatinic acid) can replace with gold salt (chloroauric acid) in the electroless plating bath to form platinum plating layer plating layer instead of gold plating layer (paragraphs 0077 and 0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace chloroauric acid with chloroplatinic acid in the plating bath as suggested by Morimoto in the electroless plating method of Shin because Morimoto teaches to platinum chloride chloroplatinic acid can be used in the electroless plating bath to form the platinum electroless plating layer (paragraphs 0077 and 0079).
Shin in view of Morimoto does not explicitly teach the platinum salt amount. However, Shibata teaches an electroless platinum plating solution (abstract). Shibata teaches potassium chloride compound (paragraph 0048) is used as platinum source. Shibata teaches if the content of the platinum salt (ion) is too low, the plated film will not have normal and uniform tone of color (pargraph 0052); and platinum compound are expensive so it is not economical if the content of the platinum compound is too high (paragraph 0053). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the platinum chloride compound amount in the electroless plating solution to yield the desired level of uniformity of the plated platinum without being uneconomical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
	Shin in view of Morimoto and Shibata does not explicitly teach the basic compound, potassium carbonate and potassium hydroxide, amount. However, Sasamura teaches an electroless platinum plating solution (abstract), and discloses potassium hydroxide (paragraph 0037) is included in the platinum plating solution to adjust the pH. Sasamura teaches the pH governs the stability and the deposition rate of the solution (paragraph 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the basic compound amount in the electroless plating solution to yield the desired pH to achieve the desired stability and deposition rate of the plating solution. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
Regarding claim 2, Shin teaches the alcohol are C1 to C4 alcohol (paragraph 0002).
Regarding claim 3, Shin teaches the methanol is inside the claimed range (paragraph 0032 and 0012). In addition, “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05 II. A). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 8, Shin teaches a gold electroless plating composition consisting of a gold chloride compound (gold ion source) (paragraphs 0011 and 0014), alcohol-water mixture (pargraph 0012) and base compound (paragraph 0015). It is well settled that selection of any order of mixing ingredients is prima facie obvious (2144.04 IV C). Thus, it would be obvious to one of ordinary skill in the art to add aqueous solution of platinum salt and an aqueous solution of basic compound in an alcohol solvent in light of the teaching of Shin’s (adding the basic compound and ion salt into the mixture of water and alcohol), as the same composition comprising alcohol, water, the platinum salt and the basic compound is formed from both mixing sequences. Shin teaches to dip the substrate in the electroless plating composition and vigorously stir (shake) the solution to form a plating layer on the surface of the substrate (pargraph 0032). 
Shin does not explicitly teach platinum chloride, chloroplatinic acid, is included in the solution. However, Morimoto teaches a method of electroless plating (abstract), and discloses platinum salt (platinum chloride, chloroplatinic acid) can replace with gold salt (chloroauric acid) in the electroless plating bath to form platinum plating layer plating layer instead of gold plating layer (paragraphs 0077 and 0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace chloroauric acid with chloroplatinic acid in the plating bath as suggested by Morimoto in the electroless plating method of Shin because Morimoto teaches to platinum chloride chloroplatinic acid can be used in the electroless plating bath to form the platinum electroless plating layer (paragraphs 0077 and 0079).
Shin in view of Morimoto does not explicitly teach the platinum salt amount. However, Shibata teaches an electroless platinum plating solution (abstract). Shibata teaches potassium chloride compound (paragraph 0048) is used as platinum source. Shibata teaches if the content of the platinum salt (ion) is too low, the plated film will not have normal and uniform tone of color (pargraph 0052); and platinum compound are expensive so it is not economical if the content of the platinum compound is too high (paragraph 0053). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the platinum chloride compound amount in the electroless plating solution to yield the desired level of uniformity of the plated platinum without being uneconomical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
	Shin in view of Morimoto and Shibata does not explicitly teach the basic compound, potassium carbonate and potassium hydroxide, amount. However, Sasamura teaches an electroless platinum plating solution (abstract), and discloses potassium hydroxide (paragraph 0037) is included in the platinum plating solution to adjust the pH. Sasamura teaches the pH governs the stability and the deposition rate of the solution (paragraph 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the basic compound amount in the electroless plating solution to yield the desired pH to achieve the desired stability and deposition rate of the plating solution. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
Regarding claim 9, Shin teaches the temperature is 50 to 70ºC (paragraphs 0029 and 0032) and the duration is 20min to 80min (pargraph 0032), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 10, Shin teaches the substrate is glass or plastic (pargraph 0016). 
Regarding claim 11, it is noted that instant claim is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, Morimoto teaches an electroless plating platinum layer is formed on a substrate (paragraphs 0077 and 0079), thus, Morimoto teaches an article coated with platinum thin filmed produced by an electroless plating method, which reads on the claim limitation. Nevertheless, Shin in view of Morimoto, Sasamura and Shibata teaches the exact platinum electroless plating method as the claimed 8 method (see rejections above), thus, Shin in view of Morimoto, Sasamura and Shibata teaches an article coated with a platinum thin film produced by the electroless platinum plating method according to claim 8. 

Response to Arguments
Applicant's arguments filed on November 9, 2022 have been fully considered but they are not persuasive. 
Fry in view of Sasaura and Shibata does not teach claim 1 limitation. 
Shibata fails to each chloroplatinic acid as claim 1, and Shibata does not teach the solution “consisting of”. 
Sasamura does not teach the solution “consisting of”.
In response to Applicant’s arguments, please consider the following comments:
Rejections based on Fry in view of Sasaura and Shibata are withdrawn. 
Shin teaches the solution “consisting of” the components in claim 1. Morimoto teaches the platinum chloride is chloroplatinic acid (paragraphs 0077 and 0079). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, Shibata is used to show the amount of the platinum ion source in the electroless plating solution is a result effective variable, such teaching would still applicable to an electroless plating solution “consisting or comprising of” the claimed ingredient. 
Shin teaches the solution “consisting of” the components in claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, Sasamura is used to show the amount of the basic compound in the electroless plating solution is a result effective variable, such teaching would still applicable to an electroless plating solution “consisting or comprising of” the claimed ingredient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA LEUNG V LAW/Examiner, Art Unit 1717